Citation Nr: 0820359	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from August 9, 1983, to October 31, 
1996, for the purpose of accrued benefits.

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for from October 31, 1996, to May 
29, 1998, for the purpose of accrued benefits.

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder from May 29, 1998, to June 20, 
1998, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972, to include service in Vietnam.  The veteran died in 
November 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

When the case was last before the Board in December 2004, the 
issues were remanded for additional development.  Thereafter, 
in a July 2007 rating decision, the RO granted an earlier 
effective date for the award of service connection for the 
cause of the veteran's death, back to the date of the 
veteran's death.  Because this is considered a full grant of 
the benefits sought on appeal, the earlier effective date 
issue is not currently before the Board.

Historically, the Board notes that service connection for 
PTSD was granted in a January 1997 rating decision.  A 10 
percent rating was assigned, effective October 31, 1996.  The 
veteran filed a timely appeal with respect to the initial 
evaluation 
and the effective date.  In a January 1998 supplemental 
statement of the case, the RO increased the rating for PTSD 
to 50 percent, effective October 31, 1996.  Then, in an 
August 1998 decision, the evaluation was increased to 70 
percent, effective May 29, 1998.  In November 1998, the RO 
assigned a 100 percent rating, effective June 20, 1998.  Also 
in November 1998, the RO established an effective date of 
August 9, 1983, for the grant of service connection for PTSD, 
and assigned a 30 percent evaluation beginning on that date.  


FINDINGS OF FACT

1.  The veteran died in November 1999.

2.  For the period prior to October 31, 1996 and prior to 
November 7, 1996, the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, but was not shown to be severely 
impaired.  

3.  For the period from November 7, 1996, to May 29, 1998, 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood were not shown. 

4.  For the period from May 29, 1998, to June 20, 1998, total 
social and occupational impairment was not shown.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 50 percent for PTSD from 
August 9, 1983 have been met, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995).

2.  The requirements for a rating in excess of 50 percent for 
PTSD for the period from October 31, 1996 to May 29, 1998, 
for purposes of accrued benefits, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

3.  The requirements for a rating in excess of 70 percent for 
PTSD for the period from May 29, 1998 to June 20, 1998, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

However, claims for accrued benefits must be based upon 
evidence in file at the time of death.  Thus, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim.  See 38 U.S.C.A. § 
5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2007).

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2007).  In Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004) the Court of Appeals 
for the Federal Circuit held that the limit of recovery of a 
veteran's accrued benefits to a maximum two-year period of 
benefits under 38 U.S.C. § 5121(a) applies to benefits 
accrued at any two-year period of time, not only to the last 
two years of the veteran's life.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, on December 16, 2003, 
amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit 
on accrued benefits so that a veteran's survivor may receive 
the full amount of award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to 
that time, such as this case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board notes that the criteria for evaluating psychiatric 
disabilities, including PTSD, were changed effective November 
7, 1996.  Thus, the Board must apply the old criteria to 
evaluate the veteran's disability for the period preceding 
the effective date of the regulatory change.  VAOPGCPREC 3-
2000 (April 10, 2000).

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent rating is warranted for PTSD when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating requires that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provide that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).    

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO has rated the veteran's PTSD as 30 percent disabling 
beginning on August 9, 1983, 50 percent disabling beginning 
on October 31, 1996, 70 percent disabling beginning on May 
29, 1998, and 100 percent disabling beginning on June 20, 
1998.

For the period from August 9, 1983, to October 31, 1996, the 
veteran's PTSD must be evaluated under the old criteria.  For 
this time period, as noted above, the veteran's PTSD is rated 
as 30 percent disabling.  A 30 percent rating is warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  The 
medical evidence of record for this time period includes the 
October 1983 report from the Monroeville Veteran's Outreach 
Center.  This report notes that the veteran has difficulty 
trusting others, has encountered some trouble interacting 
with supervisors, has intrusive thoughts involving his combat 
experience, and has feelings of rage, survival guilt, 
isolation, and alienation.  A November 1983 VA social and 
industrial assessment report notes that the veteran's PTSD 
causes him to be socially and industrially handicapped to a 
significant degree.  He maintains a very small circle of 
friends and relatives with whom he is able to socialize.  He 
terminates relationships for very little reason because he is 
so sensitive to the behavior of others and is so easily hurt.  
Anyone who does not meet his expectations is summarily 
dismissed from his life even if such dismissal is more 
damaging to himself than the other person, which is what 
happened in seven of the eleven jobs he has held since 1972.  
The examiner opined that as long as the veteran continues to 
act the way he has acted, he will be unable to relate 
properly to relatives, friends, colleagues, or occupational 
superiors.  A June 1984 report from the Highland Drive VA 
Medical center notes that the veteran is highly rebellious, 
suspicious of authority figures, and has significant 
emotional problems that significantly affect his work life.  

The Board finds that the abovementioned medical evidence 
warrants a higher rating of 50 percent under the old criteria 
for the period prior to October 31, 1996.  The evidence 
indicates that during this time period the veteran had social 
and industrial impairment which was classified as 
"significant."  Significant impairment, in the Board's 
opinion, more nearly approximates "considerable impairment" 
than it represents "definite impairment."  In this regard, 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93.  Thus, a 50 percent rating is warranted.

The evidence does not, however, support a higher rating of 70 
percent, because despite the acknowledgement of significant 
impairment, the preponderance of the evidence fails to 
establish severe impairment, such that the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  In this regard, the veteran was noted to have 
some difficulty with friends, but was able to socialize, and 
was attending gunsmith school, which he successfully 
completed.  He opened his own gunsmith business in 1990.  
Thus, a higher rating of 70 percent is not warranted during 
this time period.  

For the period beginning on October 31, 1996, the veteran's 
PTSD is rated as 50 percent disabling.  The medical evidence 
for this time period does not reflect severe impairment under 
the old criteria, nor is a higher rating warranted under the 
criteria in effect as of November 7, 1996.  The medical 
evidence for this time period reveals that the veteran was 
self-employed as a gunsmith, gun shop owner, and in 
construction.  The November 22, 1996, VA examination report 
notes that the veteran's PTSD symptoms were not severe, but 
his irritability and negative attitude remained problematic.  
He was appropriately groomed and dressed.  He was articulate 
and cooperative.  There was no evidence of thought disorders, 
delusions, or hallucinations.  His recent memory and remote 
memory were good.  His affect was mildly irritable.  Insight 
and judgment were good.  The GAF score was 71, indicating 
minimal symptoms.  A September 1997 letter from D. McPeak 
from a Vet Center notes that the veteran has symptoms of 
irritability, outbursts of anger, difficulty sleeping, poor 
concentration, hypervigilance, restricted range of affect, 
and feelings of detachment or estrangement from others.  He 
assigned a GAF score of 52, indicating moderate symptoms.  
While the veteran had some irritability and anger, unprovoked 
violence was not shown.  Nor does the preponderance of the 
medical evidence during this time frame more nearly 
approximate the criteria for a 70 percent rating.  In this 
regard, the veteran was employed during this time.  Thus, the 
Board finds that the veteran's PTSD is appropriately rated as 
50 percent disabling during this time period.

For the period beginning on May 29, 1998, the veteran's PTSD 
is rated as 70 percent disabling.  The evidence reflects that 
at the July 1998 VA examination, the veteran was self-
employed doing remodeling.  However, he admitted that he had 
been working fewer hours due to stress.  The report also 
reflects that the veteran had become more isolated and had 
been having more difficulty working with others and retaining 
employees.  He reportedly would stay in his room for days at 
a time.  On exam he was alert and oriented.  He was 
appropriately dressed and groomed.  His thought processes 
appeared to be clear and logical.  His speech was of a normal 
rate and rhythm.  He was goal directed.  He frequently became 
tearful for brief periods.  He reportedly had lost weight and 
had suicidal ideation without intent or plan.  His recent and 
remote memory appeared to be intact.  He had adequate 
abstraction; insight and judgment were fair.  He described 
violent outbursts which scared him.  GAF score was 55.  These 
symptoms more accurately reflect the deficiencies in most 
areas associated with a 70 percent rating than the total 
occupational and social impairment required for a 100 percent 
rating.  There is no evidence during this time period of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Albeit with difficulty, the veteran was still working during 
this time period.  Therefore, the Board finds that for this 
time period the veteran's PTSD is appropriately rated as 70 
percent disabling.  

Beginning on June 20, 1998, the veteran's PTSD was awarded a 
100 percent disability rating, the maximum rating permitted 
by law.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for this or any other time period.  However, 
the veteran did not require frequent hospitalization for his 
PTSD and the manifestations of such are consistent with the 
assigned schedular evaluations.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating of 50 percent for post-traumatic 
stress disorder for the period from August 9, 1983, to 
October 31, 1996, for the purpose of accrued benefits, is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the period from October 31, 
1996, to May 29, 1998, for the purpose of accrued benefits, 
is denied.

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the period beginning on May 29, 
1998, but prior to June 20, 1998, for the purpose of accrued 
benefits, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


